DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Chinese Patent Application Publication No. CN 2020-10106444.9, filed on 02/21/2020, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/13/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 2-3, the phrase “elution amount of a heavy metal in the stainless steel produced with the content” renders the claim indefinite.  Firstly, it is unclear as to what constitutes an “elution amount of a heavy metal” and what does not, and how such a metric/parameter is measured via the composition, particularly given that the units of measure are expressed as mg/kg, wherein both the numerator and denominator are units of mass.  Additionally, the term “the content”, which is recited in both Claims 2 and 3, which also depend on independent Claim 1, lacks proper antecedent basis as it is unclear as to what is referred to for the limitation “stainless steel produced with the content” and there is no prior recitation of the term earlier in the claims or in the independent claim from which they depend.  Furthermore, the following phrase “a limit specified by national standard and a requirement of a metal material and a product for food contact” renders the claim indefinite.  It is unclear as to what particular national standard and requirements are being referred to, i.e. in what jurisdiction/country, how the elution amount is measured in terms of a particular standard, and what additional requirements exist for such a product for what kind of food contact.  Therefore, the metes and bounds of the claim are not clearly defined, and thus, the phrase and limitations as recited render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned limitations of the claim.

	In regards to Claim 3, the term “temperature resistance of 1700 °C” renders the claim indefinite.  It is unclear as to what structure and physical characteristics of the product constitute the product to have heat resistance at a certain temperature versus not having heat resistance at a temperature, i.e. in terms of strength, structure, etc.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean that the product remains in a solid state to maintain a particular temperature resistance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2018-181990 (Shinji).
In regards to Claim 1, Shinji teaches a duplex stainless steel material (¶1) having a composition as set forth in Claim 1, as shown in Table 1 below:
Table 1
Component (in mass%)
Instant Claim 1
Shinji, Claim 1
Cr
20-26
20-26
Ni
5-8
2.0-7.0
Mo
1-3
0.5-3.0
C
0.02-0.04
0.001-0.03
Si
<1
0.05-1.5
Mn
0.7-1.1
0.1 to <2.0
P
0.01-0.05
0.05 or less
S
0.003-0.007
0.003 or less
Cu
0.08-0.3
0.01-2.0
V
0.08-0.12
0.01-0.3
Nb
0.01-0.03
0.005-0.10
Ti
0.003-0.007
0.001-0.03
Al
0.002-0.006
0.003-0.05
Fe
Balance
Balance


The composition as set forth by Shinji in Claim 1 corresponds to and/or overlaps with the composition of a heat-resisting stainless steel as set forth in instant Claim 1; it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
The limitation of a stainless steel used for a cooking utensil for heating food constitutes an intended use limitation.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that the composition as set forth by Shinji corresponds to and/or overlaps with the instantly claimed composition including the remainder being iron and inevitable impurities, wherein the components of raw materials are expressed as mass percentage (instant Claim 1), one of ordinary skill in the art would find it obvious that the composition of Shinji would be able to have the substantially same properties and intended use of being used as a cooking utensil for heating food (instant Claim 1).  
In regards to Claims 2 and 3, furthermore, in addition to the §112(b) indefiniteness issues as discussed in the section above, Examiner notes that given that the composition of the product of Shinji is substantially equivalent in terms of an overlapping composition, one of ordinary skill in the art would expect such a composition to exhibit substantially similar properties as that of the instant invention, including the limitations directed to the elution amount according to a particular unspecified limit (instant Claim 2), and wherein the stainless steel has a temperature resistance of 1700 °C (instant Claim 3).


Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 6,391,253 (Tochihara)
In regards to Claim 1, Tochihara teaches a stainless steel being excellent in workability, corrosion resistance and antibacterial property, having a composition set forth in Column 3, Lines 14-24 and reproduced in Table 2 below:

Table 2
Component (in mass%)
Instant Claim 1
Tochihara, Column 3, Lines 14-24
Cr
20-26
10-35
Ni
5-8
6-15
Mo
1-3
3.0 or less
C
0.02-0.04
0.01-0.1
Si
<1
2.0 or less
Mn
0.7-1.1
2.0 or less
P
0.01-0.05
0.08 or less
S
0.003-0.007
0.02 or less
Cu
0.08-0.3
1.0 or less
V
0.08-0.12
0.30 or less 
Nb
0.01-0.03
1.0 or less
Ti
0.003-0.007
1.0 or less
Al
0.002-0.006
0.30 or less
Fe
Balance
Balance

The composition as set forth by Tochihara in Claim 1 corresponds to and/or overlaps with the composition of a heat-resisting stainless steel as set forth in instant Claim 1; it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
The limitation of a stainless steel used for a cooking utensil for heating food constitutes an intended use limitation.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that the composition as set forth by Tochihara corresponds to and/or overlaps with the instantly claimed composition including the remainder being iron and inevitable impurities, wherein the components of raw materials are expressed as mass percentage (instant Claim 1), one of ordinary skill in the art would find it obvious that the composition of Tochihara would be able to have the substantially same properties and intended use of being used as a cooking utensil for heating food (instant Claim 1), particularly given that Tochihara teaches that the stainless steel is suitable for the applications of kitchen utensils and other daily utensils (Column 1, Lines 6-9). 
In regards to Claims 2 and 3, furthermore, in addition to the §112(b) indefiniteness issues as discussed in the section above, Examiner notes that given that the composition of the product of Tochihara is substantially equivalent in terms of an overlapping composition, one of ordinary skill in the art would expect such a composition to exhibit substantially similar properties as that of the instant invention, including the limitations directed to the elution amount according to a particular unspecified limit (instant Claim 2), and wherein the stainless steel has a temperature resistance of 1700 °C (instant Claim 3).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2007/0098588 (Narita) teaches a high-nitrogen austenitic stainless steel (Abstract), which can be used for food producing plant and device members (¶122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784